Exhibit 10.2

GUARANTY AND SECURITY AGREEMENT

among

ALPHATEC HOLDINGS, INC.,

as Grantor,

and

ALPHATEC SPINE, INC.,

ALPHATEC INTERNATIONAL LLC, and

ALPHATEC PACIFIC, INC.

as Grantors and Guarantors,

and

DEERFIELD PRIVATE DESIGN FUND II, L.P.,

DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.,

DEERFIELD SPECIAL SITUATIONS FUND, L.P. and

DEERFIELD SPECIAL SITUATIONS INTERNATIONAL MASTER FUND, L.P.,

as Lenders

and

DEERFIELD MGMT, L.P.,

as Agent for the Lenders

March 17, 2014



--------------------------------------------------------------------------------

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, THE
OBLIGATIONS AND LIABILITIES OF THE GRANTORS AND GUARARNTORS, AND THE LIENS AND
SECURITY INTERESTS GRANTED TO THE LENDERS, ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT (DEFINED IN SECTION 1.2 BELOW). IN THE EVENT OF A
CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT,
THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

GUARANTY AND SECURITY AGREEMENT

THIS GUARANTY AND SECURITY AGREEMENT dated as of March 17, 2014 (this
“Agreement”) is entered into among ALPHATECH HOLDINGS, INC., a Delaware
corporation (“AHI”), ALPHATEC SPINE, INC., a California corporation (“ASI”),
ALPHATEC INTERNATIONAL LLC, a Delaware limited liability company (“AILLC”),
ALPHATEC PACIFIC, INC., a Japanese company (“API”), and any other Person who
becomes a party hereto pursuant to Section 7.16 (the “Grantors” and each, a
“Grantor”), each other Person signatory hereto as a “Guarantor” (as defined
below), and DEERFIELD MGMT, L.P., as Agent, DEERFIELD PRIVATE DESIGN FUND II,
L.P., DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P., DEERFIELD SPECIAL
SITUATIONS FUND, L.P. and DEERFIELD SPECIAL SITUATIONS INTERNATIONAL MASTER
FUND, L.P. (the “Lenders”).

RECITALS

A. Lenders have agreed to extend credit to AHI pursuant to the Facility
Agreement (defined below). AHI is affiliated with each other Grantor and
Guarantor.

B. AHI, the other Grantors and the Guarantors are engaged in interrelated
businesses, and each Grantor and each Guarantor will derive substantial direct
and indirect benefit from extensions of credit under the Facility Agreement.

C. It is a condition precedent to Lenders’ obligation to extend credit under the
Facility Agreement that the Grantors and the Guarantors shall have executed and
delivered this Agreement to Lenders.

In consideration of the premises and to induce Lenders to enter into the
Facility Agreement and to induce Lenders to extend credit thereunder, each
Grantor and each Guarantor hereby agrees with Lenders as follows:

SECTION 1 DEFINITIONS.

1.1 Unless otherwise defined herein, terms defined in the Facility Agreement and
used herein shall have the meanings given to them in the Facility Agreement, and
the following terms are used herein as defined in the UCC: Accounts,
Certificated Security, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Farm Products, General
Intangibles, Goods, Health Care Insurance Receivables, Instruments, Inventory,
Leases, Letter-of-Credit Rights, Money, Payment Intangibles, Supporting
Obligations, and Tangible Chattel Paper.

1.2 When used herein the following terms shall have the following meanings:

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Agent” has the meaning set forth in Section 3.4.



--------------------------------------------------------------------------------

“Borrower Obligations” means all Obligations of AHI.

“Collateral” means all of Grantors’ assets, including without limitation, all of
Grantors’ right, title and interest in and to the following, whether now owned
or hereafter created, acquired or arising:

 

  (a) all Goods, Accounts (including Health Care Insurance Receivables),
Equipment, Inventory, contract rights or rights to payment of money, Leases,
license agreements, franchise agreements, General Intangibles, Commercial Tort
Claims, Documents, Instruments (including any promissory notes), Chattel Paper
(whether Tangible Chattel Paper or electronic), Cash, Deposit Accounts,
Intellectual Property, securities accounts, fixtures, Letter-of-Credit Rights
(whether or not the letter of credit is evidenced by a writing), securities, and
all other Investment Property, Supporting Obligations, and financial assets,
whether now owned or hereafter acquired, wherever located;

 

  (b) all of Grantors’ books and records relating to any of the foregoing;

 

  (c) all of Grantors’ Pledged Notes; and

 

  (d) any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof. Notwithstanding the foregoing,
“Collateral” shall not include Excluded Property.

“Control Agreement” means an agreement among a Grantor and Lenders (or an agent
thereof) and (i) the issuer of uncertificated securities with respect to
uncertificated securities in the name of such Grantor, (ii) a securities
intermediary with respect to securities, whether certificated or uncertificated,
securities entitlements and other financial assets held in a securities account
in the name of such Grantor, (iii) a futures commission merchant or clearing
house, as applicable, with respect to commodity accounts and commodity contracts
held by such Grantor, or (iv) a bank with respect to a Deposit Account; whereby,
among other things, the issuer, securities intermediary or futures commission
merchant, or bank limits any Lien that it may have in the applicable financial
assets or Deposit Account in a manner reasonably satisfactory to the Required
Lenders (or an agent thereof), acknowledges the Lien of Lenders (or a
representative thereof) on such financial assets or Deposit Account, and agrees
to follow the instructions or entitlement orders of the Required Lenders (or an
agent thereof) without further consent by such Grantor.

“Discharge of the First Lien Obligations” has the meaning set forth in the
Intercreditor Agreement.

“Dollars” and “$” each mean lawful money of the United States of America.

“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a 11-1 of the General
Rules and Regulations promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended).

 

2



--------------------------------------------------------------------------------

“Excluded Property” means, collectively, (a) any permit, license or agreement
entered into by any Grantor (i) to the extent that any such permit, license or
agreement or any requirement of law applicable thereto prohibits the creation of
a Lien thereon, but only to the extent, and for as long as, such prohibition is
not terminated or rendered unenforceable or otherwise deemed ineffective by the
UCC or any other requirement of law, (ii) which would be abandoned, invalidated
or unenforceable as a result of the creation of a Lien in favor of Lenders or
(iii) to the extent that the creation of a Lien in favor of Lenders would result
in a breach or termination pursuant to the terms of or a default under any such
permit, license or agreement (other than to the extent that any such term would
be rendered ineffective pursuant to the Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC or any other applicable law (including the Bankruptcy Code) or
principles of equity), (b) property owned by any Grantor that is subject to a
purchase money Lien or a capital lease permitted under the Facility Agreement if
the agreement pursuant to which such Lien is granted (or in the document
providing for such capital lease) prohibits or requires the consent of any
Person other than a Grantor and its Affiliates which has not been obtained as a
condition to the creation of any other Lien on such property, (c) any “intent to
use” trademark applications for which a statement of use has not been filed (but
only until such statement is filed), and (d) Equity Interests (except for
Pledged Equity); provided, however, “Excluded Property” shall not include any
proceeds, products, substitutions or replacements of Excluded Property (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property).

“Facility Agreement” means the Facility Agreement of even date herewith between
AHI and Lenders, as amended, supplemented, restated or otherwise modified from
time to time.

“First Lien Agent” means MidCap Funding IV, LLC in its capacity as agent for the
First Lien Creditors, and its successors and assigns in such capacity.

“First Lien Creditors” has the meaning set forth in the Intercreditor Agreement.

“Grantor” has the meaning set forth in the preamble of this Agreement.

“Guarantor Obligations” means, collectively, with respect to each Guarantor, all
obligations and liabilities of each Guarantor to Lenders under this Agreement.

“Guarantors” means ASI, AILLC, API, and any other Person who becomes a signatory
to this Agreement pursuant to Section 7.16.

“Identified Claims” means the Commercial Tort Claims described on Schedule 7 as
such schedule shall be supplemented from time to time in accordance with the
terms and conditions of this Agreement.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof (as it may hereafter be amended, supplemented, modified,
extended, restated or replaced), by and among First Lien Agent, for itself and
on behalf of the other First Lien Creditors, and the Second Lien Agent, for
itself and on behalf of the Second Lien Creditors.

“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC, (b) all
“financial assets” as such term is defined in Section 8-102(a)(9) of the UCC,
and (b) whether or not constituting “investment property” as so defined, all
Pledged Notes; provided, however, that notwithstanding the foregoing, the
definition of “Investment Property” shall not include Equity Interests (other
than Pledged Equity).

“Issuers” means the collective reference to each issuer of Pledged Equity.

 

3



--------------------------------------------------------------------------------

“Lien” means any pledge, hypothecation, assignment, charge, deposit arrangement,
encumbrance, easement, lien (statutory or otherwise), security interest or other
security arrangement and any other preference, priority or preferential
arrangement of any kind or nature whatsoever, including any conditional sale
contract or other title retention agreement.

“Paid in Full” means (a) all Secured Obligations (other than contingent claims
for indemnification or reimbursement not then asserted) have been repaid in full
in cash and have been fully performed, (b) all other Obligations (other than
contingent claims for indemnification or reimbursement not then asserted) under
the Facility Agreement and the other Loan Documents have been completely
discharged, and (c) all commitments of Lenders, if any, to extend credit that
would constitute Borrower Obligations have been terminated or have expired.

“Pledged Equity” means collectively, all Pledged Interests and Pledged Stock.

“Pledged Interests” shall mean, with respect to each limited liability company,
partnership or other organization listed on Schedule 1, the Equity Interests in
such limited liability company, partnership or other organization owned by a
Grantor and listed on Schedule 1, and the certificates, if any, representing
such interests and any interest of such Grantor, as applicable, on the books and
records of such limited liability company, partnership or other organization or
on the books and records of any securities intermediary pertaining to such
interests and the Equity Interests of any other Person whose Equity Interests
are at any time hereafter pledged to First Lien Agent, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such interests.

“Pledged Notes” means all promissory notes listed on Schedule 1A, all
intercompany notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).

“Pledged Stock” shall mean, with respect to each corporation listed on Schedule
1, the Equity Interests of such corporation owned by a Grantor and listed on
Schedule 1, and the certificates, if any, representing such shares and any
interest of such Grantor, as applicable, in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares and the Equity Interests of any other Person whose Equity
Interests are at any time hereafter pledged to Fist Lien Agent, and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares.

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the UCC and, in any event, shall include all dividends or other income from
the Investment Property, collections thereon or distributions or payments with
respect thereto.

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).

“Second Lien Agent” means Agent, in its capacity as agent for the Second Lien
Creditors, and its successors and assigns in such capacity

“Second Lien Creditors” has the meaning set forth in the Intercreditor
Agreement.

 

4



--------------------------------------------------------------------------------

“Secured Obligations” means, collectively, the Borrower Obligations and
Guarantor Obligations.

“Securities Act” means the Securities Act of 1933, as amended.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided that, to the extent
that the Uniform Commercial Code is used to define any term herein or in any
Loan Document and such term is defined differently in different Articles or
Divisions of the Uniform Commercial Code, the definition of such term contained
in Article or Division 9 shall govern; provided further that, in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, Lenders’ Lien on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of New York, the term “UCC” shall mean
the Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.

SECTION 2 GUARANTY.

2.1 Guaranty.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, as a primary obligor and not only a surety, guarantees to Lenders
and their successors and permitted assigns, the prompt and complete payment and
performance by AHI of the Borrower Obligations when due (whether at the stated
maturity, by acceleration or otherwise).

(b) The guaranty contained in this Section 2 is a guaranty of payment and shall
remain in full force and effect until all of the Secured Obligations shall have
been Paid in Full.

(c) No payment made by AHI, any of the Guarantors, any other guarantor or any
other Person, or received or collected by Lenders from AHI, any of the
Guarantors, any other guarantor or any other Person, by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Secured Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which Guarantor shall, notwithstanding any such payment
(other than any payment received or collected from such Guarantor in respect of
the Secured Obligations), remain liable for the Secured Obligations until the
Secured Obligations are Paid in Full.

2.2 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by Lenders, no Guarantor
shall be entitled to be subrogated to any of the rights of Lenders against AHI
or any Guarantor or any collateral security or guaranty or right of offset held
by Lenders for the payment of the Secured Obligations, nor shall any Guarantor
seek or be entitled to seek any contribution or reimbursement from AHI or any
Guarantor in respect of payments made by such Guarantor hereunder, until all of
the Secured Obligations are Paid in Full. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Secured Obligations shall not have been Paid in Full, such amount shall be held
by such Guarantor in trust for Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to Lenders in the exact form received by such Guarantor (duly indorsed by such
Guarantor to Lenders, if required by the Required Lenders), to be applied
against the Secured Obligations, whether matured or unmatured, in a manner
consistent with the provisions of the Facility Agreement.

 

5



--------------------------------------------------------------------------------

2.3 Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor,
notwithstanding the fact that: (a) any demand for payment of any of the Secured
Obligations made by Lenders may be rescinded by Lenders and any of the Secured
Obligations continued, (b) the Secured Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guaranty therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by Lenders, or (c) the Facility
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as Lenders may deem advisable from time to
time. Lenders shall have no obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Secured Obligations or for the
guaranty contained in this Section 2 or any property subject thereto.

Lenders may, from time to time, in their reasonable discretion and without
notice to the Guarantors (or any of them), take any or all of the following
actions: (a) retain or obtain a security interest in any personal property of
the Grantors constituting Collateral to secure any of the Secured Obligations or
any obligation hereunder, (b) retain or obtain the primary or secondary
obligation of any obligor or obligors, in addition to the undersigned, with
respect to any of the Secured Obligations, (c) extend or renew any of the
Secured Obligations for one or more periods (whether or not longer than the
original period), alter or exchange any of the Secured Obligations, or release
or compromise any obligation of any of the undersigned hereunder or any
obligation of any nature of any other obligor with respect to any of the Secured
Obligations, (d) release any guaranty or right of offset or its security
interest in, or surrender, release or permit any substitution or exchange for,
all or any part of any personal property securing any of the Secured Obligations
or any obligation hereunder, or extend or renew for one or more periods (whether
or not longer than the original period) or release, compromise, alter or
exchange any obligations of any nature of any obligor with respect to any such
personal property, and (e) resort to the undersigned (or any of them) for
payment of any of the Secured Obligations when due, whether or not Lenders shall
have resorted to any personal property securing any of the Secured Obligations
or any obligation hereunder or shall have proceeded against any other of the
undersigned or any other obligor primarily or secondarily obligated with respect
to any of the Secured Obligations.

2.4 Waivers. To the extent permitted by applicable law, each Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Secured Obligations and notice of or proof of reliance by Lenders upon the
guaranty contained in this Section 2 or acceptance of the guaranty contained in
this Section 2. The Secured Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guaranty contained in this Section 2,
and all dealings between AHI and any of the Guarantors, on the one hand, and
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guaranty contained in this Section 2. To
the extent permitted by applicable law, each Guarantor waives (a) diligence,
presentment, protest, demand for payment and notice of default, dishonor or
nonpayment and all other notices whatsoever to or upon AHI or any of the
Guarantors with respect to the Secured Obligations, (b) notice of the existence
or creation or non-payment of all or any of the Secured Obligations and (c) all
diligence in collection or protection of or realization upon any Secured
Obligations or any security for or guaranty of any Secured Obligations.

2.5 Payments. Each Guarantor hereby guaranties that payments hereunder will be
paid to Lenders without set-off or counterclaim in Dollars at the office of
Lenders specified in the Facility Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 3 GRANT OF SECURITY INTEREST.

3.1 Grant. Each Grantor hereby assigns and transfers to Lenders, and hereby
grants to Lenders, a continuing security interest in all of its Collateral, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations. Notwithstanding the foregoing, no Lien or security interest is
hereby granted on any Excluded Property.

3.2 Intercreditor Agreement. Notwithstanding anything to the contrary contained
in this Agreement, the obligations and liabilities of the Grantors hereunder,
the Liens and security interests granted to the Lenders hereunder, and the
rights and remedies of the Lenders hereunder, including those granted to the
Lenders by the Grantors under Section 6, are subject to the provisions of the
Intercreditor Agreement. In the event of a conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.

3.3 Delivery of, and Registration with respect to, Collateral. Notwithstanding
anything herein to the contrary, the requirements of this Agreement to deliver
Collateral to the Lenders, or to register the Lenders as the registered owners
of any Collateral, shall be deemed satisfied by delivery of such Collateral to,
or the registration of such Collateral in the name of: (a) prior to the
Discharge of the First Lien Obligations, one or more of the First Lien
Creditors; and (b) from and after the Discharge of the First Lien Obligations,
Agent, or its successor in such capacity.

3.4 Each Lender hereby appoints and authorizes Agent to enter into this
Agreement and to take all actions as Agent on its behalf and to exercise such
powers under the this Agreement on behalf of Lenders, together with all such
powers as are reasonably incidental thereto, for purposes of (a) Section 3.3,
and (b) any and all other matters associated with the perfection of security
interests in the Collateral granted hereunder or under the other Loan Documents,
including, but not limited to, entering into Control Agreements on behalf of,
and for the benefit of, the Lenders. In performing its functions and duties
under this Agreement, Agent shall act solely as agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Lender.

SECTION 4 REPRESENTATIONS AND WARRANTIES.

To induce Lenders to enter into the Facility Agreement and to induce Lenders to
make extensions of credit to AHI thereunder, each Grantor jointly and severally
hereby represents and warrants to Lenders that:

4.1 Title; No Other Liens. Except for Permitted Liens, the Grantors own each
item of the Collateral free and clear of any and all Liens of others. As of the
Closing Date, no effective financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except filings evidencing Permitted Liens.

4.2 Perfected Liens. Except as may be affected by the laws of Japan with respect
to the Collateral issued or held by API, the security interests granted in the
Collateral pursuant to this Agreement (a) upon completion of the filings and
other actions specified on Schedule 2 (which filings and other documents
referred to on Schedule 2, have been delivered to Lenders in completed form)
will constitute valid perfected security interests in all of the Grantors’
rights in the Collateral in favor of Lenders as collateral security for the
Secured Obligations, enforceable in accordance with the terms hereof and in
accordance with the terms of the Facility Agreement, to the extent such security
interests can be perfected by the filing of UCC financing statements (and, with
respect to Commercial Tort Claims,

 

7



--------------------------------------------------------------------------------

to the extent any Commercial Tort Claims are sufficiently identified herein),
and (b) shall be prior to all other Liens on the Grantors’ rights in the
Collateral (other than (x) motor vehicles and (y) any Intellectual Property
arising under laws other than those of the United States) except for Permitted
Liens having priority over Lenders’ Lien by operation of law and/or pursuant to
the Intercreditor Agreement, or permitted pursuant to the Facility Agreement,
upon (i) in the case of all Pledged Notes, Pledged Equity and other pledged
Investment Property, the delivery thereof to Lenders of such Pledged Notes,
Pledged Equity and other pledged Investment Property consisting of instruments
and certificates, in each case properly endorsed for transfer to Lenders or in
blank, (ii) in the case of all pledged Investment Property not in certificated
form and Deposit Accounts, the execution of Control Agreements with respect to
such Investment Property and Deposit Accounts, (iii) in the case of all other
Instruments and Tangible Chattel Paper that are not Pledged Notes, Pledged
Equity and other pledged Investment Property, the delivery thereof to Lenders of
such Instruments and Tangible Chattel Paper, (iv) in the case of
Letter-of-Credit Rights, the consent of the issuer of such Letter-of-Credit
Rights, (v) in the case of Intellectual Property, to the extent not subject to
Article 9 of the UCC, recordation of the security interests granted hereunder in
such Intellectual Property in the applicable intellectual property registries,
including but not limited to, the United States Patent and Trademark Office and
the United States Copyright Office; and (vi) in the case of Money, upon Lenders
taking possession of such Money. As of the date hereof and except as set forth
in this Section 4.2 or as otherwise not required hereunder, all actions by each
Grantor necessary to perfect the Liens granted hereunder on the Collateral have
been duly taken.

4.3 Grantor Information. On the date hereof, Schedule 3 sets forth (a) each
Grantor’s and each Guarantor’s jurisdiction of organization, (b) the location of
each Grantor’s and each Guarantor’s chief executive office, (c) each Grantor’s
and each Guarantor’s exact legal name as it appears on its organizational
documents and (d) each Grantor’s organizational identification number (to the
extent a Grantor or Guarantor is organized in a jurisdiction which assigns such
numbers) and federal employer identification number.

4.4 Collateral Locations. On the date hereof, Schedule 4 sets forth (a) each
place of business of each Grantor and each Guarantor (including its chief
executive office), (b) all locations where all Inventory and Equipment with a
book value in excess of $25,000 owned by each Grantor is kept (other than
Inventory or Equipment that is otherwise in transit or out for repair,
refurbishment or processing in the ordinary course of business or otherwise
disposed of in a transaction permitted by the Facility Agreement) and
(c) whether each such Collateral location and place of business (including each
Grantor’s chief executive office) is owned or leased (and if leased, specifies
the complete name and notice address of each lessor). On the Closing Date, no
Collateral (other than Inventory or Equipment that is otherwise in transit or
out for repair, refurbishment or processing in the ordinary course of business
or otherwise disposed of in a transaction permitted by the Facility Agreement)
with a book value greater than $25,000 is located outside the United States or
in the possession of any lessor, bailee, warehouseman or consignee, except as
indicated on Schedule 4.

4.5 Certain Property. None of the Collateral constitutes, or is the Proceeds of,
(a) Farm Products, (b) Health Care Insurance Receivables or (c) as of the date
hereof, vessels, aircraft or any other personal property subject to any
certificate of title or other registration statute of the United States, any
State or other jurisdiction, except for motor vehicles owned by the Grantors and
used by employees of the Grantors in the ordinary course of business.

4.6 Investment Property.

(a) Reserved.

 

8



--------------------------------------------------------------------------------

(b) All of the Pledged Equity has been duly and validly issued and, in the case
of shares of capital stock and membership interests, is fully paid and
nonassessable.

(c) Reserved.

(d) As of the date hereof, Schedules 1 and 1A list all Investment Property owned
by each Grantor with a value greater than $25,000. Each Grantor is the record
and beneficial owner of, and has good and valid title to, the Investment
Property pledged by it hereunder, free of any and all Liens or options in favor
of, or claims of, any other Person, except Permitted Liens.

4.7 Receivables.

(a) No material amount payable to a Grantor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper which, to the extent
required hereunder, has not been delivered to Lenders.

(b) As of the date hereof, no obligor on any Receivable is a Governmental
Authority.

4.8 Intellectual Property. As of the date hereof: (a) Schedule 5 lists all
Intellectual Property that is registered or is the subject of an application to
register and owned by each Grantor in its own name on the date hereof; and
(b) except as set forth in Schedule 5 and except for non-exclusive licenses of
software and other Intellectual Property licensed in the ordinary course of
business, none of the Intellectual Property of any Grantor is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.

4.9 Depositary and Other Accounts. Schedule 6 lists all banks and other
financial institutions at which any Grantor maintains deposit or other accounts
as of the Closing Date and such Schedule 6 correctly identifies the name,
address and telephone number of each depository, the name in which the account
is held, a description of the purpose of the account, and the complete account
number therefor.

4.10 Facility Agreement. Each Grantor and each Guarantor makes each of the
representations and warranties made by AHI in Section 3.1 of the Facility
Agreement to the extent applicable to it on the date such Grantor or Guarantor
becomes a party hereto (which representations and warranties shall be deemed to
be renewed upon each borrowing under the Facility Agreement). Such
representations and warranties shall be incorporated herein by this reference as
if fully set forth herein.

SECTION 5 COVENANTS.

Each Grantor covenants and agrees with Lenders that, from and after the date of
this Agreement until the Secured Obligations shall have been Paid in Full:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. In the
event that an Event of Default shall have occurred and be continuing, upon the
request of the Required Lenders, any Instrument, certificated security or
Chattel Paper not theretofore delivered to Lenders and at such time being held
by any Grantor shall be promptly (and, in any event, within five (5) Business
Days) delivered to Lenders, duly indorsed in a manner satisfactory to the
Required Lenders, to be held as Collateral pursuant to this Agreement and in the
case of Electronic Chattel Paper, the applicable Grantor shall cause Lenders to
have control thereof within the meaning set forth in Section 9-105 of the UCC.

5.2 Maintenance of Perfected Security Interest; Further Documentation.

 

9



--------------------------------------------------------------------------------

(a) The Grantors shall maintain the security interests created by this Agreement
as perfected security interests (to the extent such security interests can be
perfected by the filing of UCC financing statements (and, with respect to
Commercial Tort Claims, to the extent any Commercial Tort Claims are
sufficiently identified herein)) having at least the priority described in
Section 4.2, and shall defend such security interests against the claims and
demands of all Persons whomsoever.

(b) Each Grantor will furnish to Lenders from time to time statements and
schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Required Lenders
may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the Required
Lenders, and at its sole expense, each Grantor will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Required Lenders may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including (i) filing any financing or
continuation statements under the UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby, (ii) subject
to Sections 3.3 and 3.4, in the case of Investment Property and any other
relevant Collateral, taking any such requested actions necessary to enable
Lenders to obtain “control” (within the meaning of the applicable UCC) with
respect to such Investment Property or other Collateral to the extent required
to be pledged hereunder; and (iii) if requested by the Required Lenders,
delivering, to the extent permitted by law, any original motor vehicle
certificates of title received by such Grantor from the applicable secretary of
state or other Governmental Authority after information reflecting Lenders’
security interest has been recorded in such motor vehicles to the extent
required to be pledged thereunder.

5.3 Changes in Locations, Name, etc. Such Grantor shall not, except upon 10
Business Days’ prior written notice to Lenders (or such lesser notice as Lenders
may agree to in their sole discretion) and delivery to Lenders of (a) all
additional financing statements and other documents reasonably requested by the
Required Lenders as to the validity, perfection and priority of the security
interests provided for herein and (b) if applicable, a written supplement to
Schedule 4 showing any additional location at which Inventory or Equipment with
a book value in excess of $25,000 shall be kept (other than Inventory or
Equipment that is otherwise in transit or out for repair, refurbishment or
processing in the ordinary course of business or otherwise disposed of in a
transaction permitted by the Facility Agreement):

(i) permit any of the Inventory or Equipment with a book value greater than
$25,000 in the aggregate to be kept at a location subject to the possession or
control of any warehouse, consignee, bailee, or any of the Grantors’ agents or
processors other than those listed on Schedule 4, other than the Inventory or
Equipment that is otherwise in transit or out for repair, refurbishment or
processing in the ordinary course of business or otherwise disposed of in a
transaction permitted by the Facility Agreement;

(ii) change its jurisdiction of organization or the location of its chief
executive office from that specified on Schedule 3 or in any subsequent notice
delivered pursuant to this Section 5.3; or

(iii) change its name, identity or corporate structure.

5.4 Notices. The Grantors will advise Lenders promptly, in reasonable detail,
of:

(a) any Lien (other than Permitted Liens) on any of the Collateral; and

 

10



--------------------------------------------------------------------------------

(b) the occurrence of any other event which would reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
Liens created hereby.

5.5 Investment Property.

(a) If a Grantor shall become entitled to receive or shall receive any
certificate, option or rights in respect of the Equity Interests of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any of the Pledged Equity, or otherwise in respect thereof, such Equity
Interests shall be Pledged Equity (to the extent consistent with the percentage
of the Grantor’s Equity Interests in such Issuer pledged hereunder, as set forth
on Schedule 1) and Grantor shall accept the same as the agent of Lenders, hold
the same in trust for Lenders and deliver the same forthwith to Lenders in the
exact form received, duly indorsed by such Grantor to Lenders, if required by
the Required Lenders, together with an undated instrument of transfer covering
such certificate duly executed in blank by such Grantor and with, if the
Required Lenders so request, signature guarantied, to be held by Lenders,
subject to the terms hereof, as additional Collateral for the Secured
Obligations.

(b) Upon the occurrence and during the continuance of an Event of Default and
the request of the Required Lenders, (i) any sums paid upon or in respect of the
Investment Property upon the liquidation or dissolution of any Issuer shall be
paid over to Lenders to be held by it hereunder as additional Collateral for the
Secured Obligations, and (ii) in case any distribution of capital shall be made
on or in respect of the Investment Property, or any property shall be
distributed upon or with respect to the Investment Property, pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected Lien in favor of Lenders, be delivered to Lenders to be
held by them hereunder as additional Collateral for the Secured Obligations.
Upon the occurrence and during the continuance of an Event of Default, if any
sums of money or property so paid or distributed in respect of the Investment
Property shall be received by a Grantor, such Grantor shall, at the request of
the Required Lenders and until such money or property is paid or delivered to
Lenders, hold such money or property in trust for Lenders, segregated from other
funds of such Grantor, as additional Collateral for the Secured Obligations.

(c) Without the prior written consent of the Required Lenders, each Grantor will
not (i) vote to enable, or take any other action, to permit any Issuer to issue
any Equity Interests of any nature or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any Equity
Interests of any nature of any Issuer, except, in each case, as permitted by the
Facility Agreement, (ii) sell, assign, transfer, exchange, or otherwise dispose
of, or grant any option with respect to, the Investment Property or Proceeds
thereof (except pursuant to a transaction permitted by the Facility Agreement)
other than, with respect to Investment Property not constituting Pledged Equity
or Pledged Notes, any such action which is not prohibited by the Facility
Agreement, (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Investment Property
or Proceeds thereof, or any interest therein, except for Permitted Liens, or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or Lenders to sell, assign or transfer any of the Investment
Property or Proceeds thereof, except with respect to Permitted Liens and any
such action which is not prohibited by the Facility Agreement.

(d) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Equity issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify Lenders promptly in writing of the
occurrence of any of the events described in Sections 5.5(a) and 5.5(b) of this
Agreement with respect to the Pledged Equity issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 of this Agreement shall apply to such Grantor with
respect to all actions that may be required of it pursuant to Section 6.3(c) or
6.7 of this Agreement regarding the Pledged Equity issued by it.

 

11



--------------------------------------------------------------------------------

5.6 Receivables. Other than in the ordinary course of business consistent with
its past practice or with respect to amounts which are not material to such
Grantor, each Grantor will not (a) grant any extension of the time of payment of
any Receivable, (b) compromise or settle any Receivable for less than the full
amount thereof, (c) release, wholly or partially, any Person liable for the
payment of any Receivable, (d) allow any credit or discount whatsoever on any
Receivable or (e) amend, supplement or modify any Receivable in any manner that
would reasonably be expected to adversely affect the value thereof in any
material respect.

5.7 Intellectual Property. Except as expressly permitted by the Facility
Agreement or as could not reasonably be expected to have a Material Adverse
Effect,

(a) Each Grantor (either itself or through licensees) will (i) continue to use
each trademark (owned by such Grantor) material to its business, in order to
maintain such material trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such trademark, (iii) use such material trademark
with the appropriate notice of registration and all other notices and legends
required by applicable law, (iv) not adopt or use any mark which is confusingly
similar or a colorable imitation of such material trademark unless Lenders shall
obtain a perfected security interest in such mark pursuant to this Agreement and
(v) not (and not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby such material trademark becomes invalidated
or impaired in any way.

(b) Each Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any patent owned by such Grantor material to its
business may become forfeited, abandoned or dedicated to the public.

(c) Each Grantor (either itself or through licensees) (i) will employ each
copyright owned by such Grantor material to its business and (ii) will not (and
will not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby any material portion of such copyrights may become
invalidated or otherwise impaired, and (iii) will not (either itself or through
licensees) do any act whereby any material portion of such copyrights may fall
into the public domain.

(d) Each Grantor (either itself or through licensees) will not knowingly do any
act that uses any Intellectual Property material to its business to infringe the
intellectual property rights of any other Person.

(e) Each Grantor will notify Lenders promptly if it knows, or has reason to
know, that any application or registration relating to any material Intellectual
Property may become forfeited, abandoned or dedicated to the public, or of any
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding, such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same, that would reasonably be expected to have a
Material Adverse Effect.

(f) Whenever a Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall promptly report
such filing to Lenders. Upon the request of the Required Lenders, such Grantor
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as Lenders may request to evidence

 

12



--------------------------------------------------------------------------------

Lenders’ security interest in any copyright, patent or trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby.

(g) Such Grantor will take all reasonable and necessary steps to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of all material Intellectual Property owned by it.

(h) In the event that any material Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify Lenders
after it learns thereof and sue for infringement, misappropriation or dilution,
to seek injunctive relief where appropriate and to recover any and all damages
for such infringement, misappropriation or dilution.

5.8 Deposit Accounts / Securities Accounts. On and after the date hereof, no
Grantor shall open any Deposit Account or Securities Account unless such Grantor
shall have given to Lenders 10 calendar days’ prior written notice (or such
lesser notice as the Required Lenders may agree to in their sole discretion) of
its intention to open any such new Deposit Account or Securities Account. With
respect to each Deposit Account or Securities Account located in the United
States, upon request of the Lenders, such Grantor shall, and shall cause the
bank, financial institution or securities intermediary at which such account is
to be opened to, enter into a Control Agreement. The provisions of this
Section 5.8 requiring Control Agreements shall not apply to: (a) Deposit
Accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Grantors’ employees and identified to
Lenders by Grantors as such; provided, however, that at all times that any
Secured Obligations remain outstanding, Grantors shall maintain one or more
separate Deposit Accounts to hold any and all amounts to be used for payroll,
payroll taxes and other employee wage and benefit payments, and shall not
commingle any monies allocated for such purposes with funds in any other Deposit
Account; and (b) Deposit Accounts or Securities Accounts maintained at a bank,
financial institution or securities intermediary outside the United States.
Notwithstanding anything to the contrary in this Agreement, the Grantors shall
use commercially reasonable efforts to enter into a Control Agreement,
reasonably acceptable to the Required Lenders, for that certain Deposit Account
maintained by API at the Mizuho Corporate Bank branch in New York, as identified
on Schedule 6 hereto.

5.9 Other Matters.

(a) Each Grantor authorizes Lenders to, at any time and from time to time, file
financing statements, continuation statements, and amendments thereto that
describe the Collateral as “all assets” of each Grantor, or words of similar
effect, and which contain any other information required pursuant to the UCC for
the sufficiency of filing office acceptance of any financing statement,
continuation statement or amendment, and each Grantor agrees to furnish any such
information to Lenders promptly upon request. Any such financing statement,
continuation statement or amendment may be signed by Lenders on behalf of any
Grantor and may be filed at any time in any jurisdiction.

(b) Each Grantor shall, at any time and from time and to time, take such steps
as the Required Lenders may reasonably request for Lenders to insure the
continued perfection and priority of Lenders’ security interest in any of the
Collateral and of the preservation of its rights therein.

(c) If any Grantor shall at any time, acquire a Commercial Tort Claim in excess
of $25,000, such Grantor shall promptly notify Lenders thereof in writing and
supplement Schedule 7, therein providing a reasonable description and summary
thereof, and upon delivery thereof to Lenders, such Grantor shall be deemed to
thereby grant to Lenders (and such Grantor hereby grants to Lenders) a

 

13



--------------------------------------------------------------------------------

Lien in and to such Commercial Tort Claim and all proceeds thereof, all upon the
terms of and governed by this Agreement.

5.10 Facility Agreement. Each of the Grantors covenants that it will, and, if
necessary, will cause or enable AHI to, fully comply with each of the covenants
and other agreements set forth in the Facility Agreement.

5.11 Insurance. Each Grantor shall:

(a) Keep the Collateral properly housed and insured for the full insurable value
thereof against loss or damage by fire, theft, explosion, sprinklers, collision
(in the case of motor vehicles) and such other risks as are customarily insured
against by Persons engaged in businesses similar to that of such Grantor, with
such companies, in such amounts, with such deductibles, and under policies in
such form, as shall be reasonably satisfactory to the Required Lenders. Original
(or certified) copies of certificates of insurance have been or shall be, within
thirty (30) days following the date of this Agreement, delivered to Lenders,
together with evidence of payment of all premiums therefor, and shall contain an
endorsement, in form and substance reasonably acceptable to the Required
Lenders, showing loss under such insurance policies payable to Lenders.

(b) Maintain, at its expense, such public liability and third party property
damage insurance as is customary for Persons engaged in businesses similar to
that of such Grantor with such companies and in such amounts, with such
deductibles and under policies in such form as shall be reasonably satisfactory
to the Required Lenders and original (or certified) copies of certificates of
insurance have been or shall be, within thirty (30) days after the date of this
Agreement, delivered to Lenders, together with evidence of payment of all
premiums therefor; each such policy shall include an endorsement, reasonably
satisfactory to the Required Lenders, showing Lenders as additional insured
thereunder.

5.12 Lenders May Purchase Insurance. If a Grantor at any time or times hereafter
shall fail to obtain or maintain any of the policies of insurance required above
under Section 5.11 (and provide evidence thereof to Lenders promptly following
receipt of written request therefor from Lenders) or to pay any premium relating
thereto, then Lenders, without waiving or releasing any obligation or default by
such Grantor hereunder, may (but shall be under no obligation to) obtain and
maintain such policies of insurance and pay such premiums and take such other
actions with respect thereto as Lenders deems advisable upon notice to such
Grantor. Such insurance, if obtained by Lenders, may, but need not, protect such
Grantor’s interests or pay any claim made by or against such Grantor with
respect to the Collateral. Such insurance may be more expensive than the cost of
insurance such Grantor may be able to obtain on its own and may be cancelled
only upon such Grantor providing evidence that it has obtained the insurance as
required above. All sums disbursed by Lenders in connection with any such
actions, shall constitute Secured Obligations payable upon demand.

SECTION 6 REMEDIAL PROVISIONS.

6.1 Certain Matters Relating to Receivables.

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, Lenders shall have the right to make test
verifications of the Receivables in any manner and through any medium that they
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as Lenders may reasonably require in connection with
such test verifications. At any time and from time to time after the occurrence
and during the continuance of an Event of Default, upon request of the Required
Lenders and at the expense of the

 

14



--------------------------------------------------------------------------------

relevant Grantor, such Grantor shall cause independent public accountants or
others satisfactory to the Required Lenders to furnish to Lenders reports
showing reconciliations, agings and test verifications of, and trial balances
for, the Receivables.

(b) Lenders hereby authorize each Grantor to collect such Grantor’s Receivables,
and the Required Lenders may curtail or terminate such authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by the Required Lenders at any time after the occurrence and during the
continuance of an Event of Default, provided that a release pursuant to
Section 7.17 shall not have occurred, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to Lenders (if required by the Required Lenders) and
upon notice to such Grantor, in a collateral account maintained under the sole
dominion and control of Lenders, subject to withdrawal by Lenders only as
provided in Section 6.5, and (ii) until so turned over after such request by the
Required Lenders, shall be held by such Grantor in trust for Lenders, segregated
from other funds of such Grantor. Each such deposit of Proceeds of Receivables
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at the request of the Required Lenders, each
Grantor shall deliver to Lenders all original and other documents evidencing,
and relating to, the agreements and transactions which gave rise to the
Receivables, including all original orders, invoices and shipping receipts.

(d) Each Grantor hereby irrevocably authorizes and empowers Lenders, in the
Required Lenders’ sole discretion, at any time after the occurrence and during
the continuance of an Event of Default, following Lenders’ concurrent notice to
such Grantor, to assert, either directly or on behalf of such Grantor, any claim
such Grantor may from time to time have against the sellers under or with
respect to any agreements assigned or collaterally assigned to Lenders and to
receive and collect any and all damages, awards and other monies resulting
therefrom and to apply the same to the Secured Obligations in such order as the
Required Lenders may determine in their discretion. After the occurrence and
during the continuance of an Event of Default, each Grantor hereby irrevocably
makes, constitutes and appoints Lenders as its true and lawful attorneys in fact
for the purpose of enabling Lenders to assert and collect such claims and to
apply such monies in the manner set forth above, which appointment, being
coupled with an interest, is irrevocable.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) Lenders in their own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to Lenders’ satisfaction the
existence, amount and terms of any Receivables.

(b) Upon the written request of the Required Lenders at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
Lenders and that payments in respect thereof shall be made directly to Lenders.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable in respect of each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Lenders shall
have no obligation or liability under any Receivable (or any agreement giving
rise thereto) by reason of or arising out of this Agreement or the receipt by
Lenders of any payment relating

 

15



--------------------------------------------------------------------------------

thereto, nor shall Lenders be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

(d) After the occurrence and during the continuance of an Event of Default, for
the purpose of enabling Lenders to exercise rights and remedies under this
Agreement, each Grantor hereby grants to Lenders an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to such
Grantor) to use, license or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

6.3 Investment Property. To the extent such Investment Property constitutes
Collateral:

(a) Unless an Event of Default shall have occurred and be continuing and the
Required Lenders shall have given written notice to the relevant Grantor of
Lenders’ intent to exercise their corresponding rights pursuant to
Section 6.3(b), such Grantor shall be permitted to receive all cash dividends
and distributions paid in respect of the Pledged Equity and all payments made in
respect of the Pledged Notes, to the extent permitted in the Facility Agreement,
and to exercise all voting and other rights with respect to the Investment
Property; provided, that no vote shall be cast or other right exercised or
action taken which would reasonably be expected to materially impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of the Facility Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Required
Lenders shall give notice of Lenders’ intent to exercise such rights to the
relevant Grantor, (i) Lenders shall have the right to receive any and all cash
dividends and distributions, payments or other Proceeds paid in respect of the
Investment Property and make application thereof to the Secured Obligations in
such order as the Required Lenders may determine in their discretion,
(ii) Lenders shall have the right to cause any or all of the Investment Property
to be registered in the name of Lenders or their nominee and (iii) Lenders or
their nominee may exercise (x) all voting and other rights pertaining to such
Investment Property at any meeting of holders of the Equity Interests of the
relevant Issuer or Issuers or otherwise (or by written consent) and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if they were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other structure of any Issuer, or upon the exercise by any Grantor or Lenders of
any right, privilege or option pertaining to such Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as Lenders may
determine), all without liability except to account for property actually
received by it, but Lenders shall have no duty to any Grantor to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.

(c) Subject to the Intercreditor Agreement, after the occurrence and during the
continuance of an Event of Default, each Grantor, upon notice from the Required
Lenders, hereby authorizes and instructs each Issuer of the Pledged Equity
pledged by such Grantor hereunder to (i)

 

16



--------------------------------------------------------------------------------

comply with any instruction received by it from Lenders in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, pay any dividends, distributions or other payments with
respect to the Pledged Equity directly to Lenders.

6.4 Proceeds to be Turned Over to Lenders. In addition to the rights of Lenders
specified in Section 6.1 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, subject to the terms of the Intercreditor
Agreement, all Proceeds received by any Grantor consisting of cash, checks and
other cash equivalent items shall be held by such Grantor in trust for Lenders,
segregated from other funds of such Grantor, and shall, upon written request of
Lenders, forthwith upon receipt by such Grantor, be turned over to Lenders in
the exact form received by such Grantor (duly indorsed by such Grantor to
Lenders, if required). All Proceeds received by Lenders hereunder shall be held
by Lenders in a collateral account maintained under its sole dominion and
control. All Proceeds, while held by Lenders in any collateral account (or by
such Grantor in trust for Lenders) established pursuant hereto, shall continue
to be held as collateral security for the Secured Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.

6.5 Application of Proceeds. Lenders may apply all or any part of Proceeds from
the sale of, or other realization upon, all or any part of the Collateral in
payment of the Secured Obligations in such order as the Lenders shall determine
in their discretion. Any part of such funds which Lenders elects not so to apply
and deems not required as collateral security for the Secured Obligations shall
be paid over from time to time by Lenders to the applicable Grantor or to
whomsoever may be lawfully entitled to receive the same. Any balance of such
Proceeds remaining after the Secured Obligations shall have been Paid in Full
shall be paid over to the applicable Grantor or to whomsoever may be lawfully
entitled to receive the same.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, subject to the terms of the Intercreditor Agreement, Lenders may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, Lenders, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses (other than defense of payment),
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of Lenders or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery with
assumption of any credit risk. Lenders shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Required
Lenders’ request, to assemble the Collateral and make it available to Lenders at
places which Lenders shall reasonably select, whether at such Grantor’s premises
or elsewhere in connection with the exercise of Lenders’ remedies hereunder.
Lenders shall apply the net proceeds of any action taken by it pursuant to this
Section 6.6, after deducting all reasonable documented out-of-pocket costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of Lenders hereunder, to the payment in whole or in
part of the Secured Obligations, in such order as the Lenders may elect in their

 

17



--------------------------------------------------------------------------------

discretion, and, only after such application and after the payment by Lenders of
any other amount required by any provision of law, need Lenders account for the
surplus, if any, to any Grantor. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against Lenders
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 calendar days
before such sale or other disposition.

6.7 Private Sale. Each Grantor recognizes that Lenders may be unable to effect a
public sale of any or all the Pledged Equity, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. Lenders shall be under no obligation
to delay a sale of any of the Pledged Equity for the period of time necessary to
permit the Issuer thereof to register such securities or other interests for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.

Each Grantor agrees to use its commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Equity pursuant to this Section 6.7 valid and
binding and in compliance with applicable law. Each Grantor further agrees that
a breach of any of the covenants contained in this Section 6.7 will cause
irreparable injury to Lenders, that Lenders have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6.7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the Facility Agreement.

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Secured Obligations in full and the fees and disbursements of any
attorneys employed by Lenders to collect such deficiency.

SECTION 7 MISCELLANEOUS.

7.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 6.6 of the Facility Agreement.

7.2 Notices. All notices, requests and demands to or upon Lenders or any Grantor
hereunder shall be addressed to such party and effected in the manner provided
for in Section 6.1 of the Facility Agreement and each Grantor hereby appoints
the Borrower as its agent to receive notices hereunder.

7.3 Indemnification by Grantors. Each Grantor and each Guarantor agrees to
jointly and severally indemnify, pay, and hold Lenders and their Affiliates,
officers, directors, employees, agents, and attorneys (the “Indemnitees”)
harmless against losses and liabilities to the extent set forth in Section 6.11
of the Facility Agreement, the terms of which are incorporated herein by
reference as though set forth fully herein. The provisions in this Section 7.3
shall survive repayment of all Secured Obligations (and all commitments of
Lenders, if any, to extend credit that would constitute Borrower Obligations

 

18



--------------------------------------------------------------------------------

have been terminated or have expired), any foreclosure under, or any
modification, release or discharge of, any or all of the Collateral, and
termination of this Agreement.

7.4 Enforcement Expenses.

(a) Each Grantor and each Guarantor agrees, on a joint and several basis, to pay
or reimburse on demand Lenders for all reasonable out-of-pocket documented costs
and expenses incurred in collecting against any Guarantor under the guaranty
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Transaction Documents.

(b) Each Grantor and each Guarantor agrees to pay, and to save Lenders harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

(c) The agreements in this Section 7.4 shall survive repayment of all Secured
Obligations (and all commitments of Lenders, if any, to extend credit that would
constitute Borrower Obligations have been terminated or have expired), any
foreclosure under, or any modification, release or discharge of, any or all of
the Collateral, and termination of this Agreement.

7.5 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

7.6 Nature of Remedies. All Secured Obligations of each Grantor and rights of
Lenders expressed herein or in any other Loan Document shall be in addition to
and not in limitation of those provided by applicable law. No failure to
exercise and no delay in exercising, on the part of Lenders, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

7.7 Counterparts; Effectiveness. This Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one in the same instrument. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto.

7.8 Severability. The invalidity, illegality or unenforceability in any
jurisdiction of any provision under this Agreement or any of the other Loan
Documents shall not affect or impair the remaining provisions in this Agreement
or any of the other Loan Documents.

7.9 Entire Agreement. This Agreement and the other Loan Documents to which the
parties hereto are parties embody the entire agreement among the parties hereto
and supersede all prior commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof,
and may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. All Exhibits,
Schedules and Annexes referred to herein are incorporated in this Agreement by
reference and constitute a part of this Agreement. If any provision contained in
this Agreement conflicts with any provision of the Facility Agreement, then with
regard to such conflicting provisions, the Facility Agreement shall govern and
control.

7.10 Successors; Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns except that Grantors and

 

19



--------------------------------------------------------------------------------

Guarantors may not assign their rights or obligations hereunder without the
written consent of Lenders and any such purported assignment without such
written consent shall be void.

7.11 Applicable Law. THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS TO
WHICH THE GRANTORS AND GUARANTORS ARE A PARTY WHICH DOES NOT EXPRESSLY SET FORTH
APPLICABLE LAW SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

7.12 Consent to Jurisdiction. GRANTORS AND GUARANTORS HEREBY CONSENT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN NEW YORK COUNTY, STATE
OF NEW YORK AND IRREVOCABLY AGREE THAT, SUBJECT TO LENDERS’ ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS TO WHICH THE GRANTORS ARE A PARTY SHALL BE LITIGATED IN SUCH
COURTS. GRANTORS AND GUARANTORS EXPRESSLY SUBMIT AND CONSENT TO THE JURISDICTION
OF THE AFORESAID COURTS AND WAIVE ANY DEFENSE OF FORUM NON CONVENIENS. GRANTORS
AND GUARANTORS HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREE
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON GRANTORS AND GUARANTORS BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO AHI, AT THE
ADDRESS SET FORTH IN THE FACILITY AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

7.13 Waiver of Jury Trial. GRANTORS, GUARANTORS AND LENDERS HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. GRANTORS, GUARANTORS
AND LENDERS ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY
ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. GRANTORS, GUARANTORS AND LENDERS
WARRANT AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY
WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS.

7.14 Set-off. Each Grantor agrees that Lenders have all rights of set-off and
bankers’ lien provided by applicable law, and in addition thereto, each Grantor
agrees that at any time any Event of Default exists, Lenders may apply to the
payment of any Secured Obligations in such order as the Required Lenders may
determine in their reasonable discretion, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of such Grantor then or
thereafter with Lenders. Lenders hereby agree that it shall endeavor to notify
each Grantor of any such set-off or any such application, but failure to notify
shall have no adverse determination or effect hereunder.

7.15 Acknowledgements. Each Grantor and each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

20



--------------------------------------------------------------------------------

(b) Lenders have no fiduciary relationship with or duty to any Grantor or
Guarantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Grantors and Guarantors,
on the one hand, and Lenders, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Grantors, Guarantors and Lenders.

7.16 Additional Grantors/Guarantors. Subject to the Intercreditor Agreement, the
Grantors shall cause each Person that becomes a Credit Party pursuant to
Section 5.2(i) of the Facility Agreement to guaranty AHI’s performance of the
Borrower Obligations and grant to Lenders a security interest in the personal
property of such Person (to the extent such personal property would constitute
Collateral) to secure its performance under the Facility Agreement (to the
extent a party thereto) and AHI’s performance of the Borrower Obligations by
becoming a party to this Agreement. Upon execution and delivery by such Person
of a joinder agreement in the form of Annex I hereto, such Person shall become a
Grantor and Guarantor for all purposes of this Agreement.

7.17 Releases.

(a) At such time as the Secured Obligations have been Paid in Full, the
Collateral shall be automatically released from the Liens created hereby, and
this Agreement and all guarantees and obligations (other than those expressly
stated to survive such termination) of Lenders and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense (to the extent reasonable, documented and
out-of-pocket) of any Grantor following any such termination, Lenders shall
promptly deliver to the Grantors any Collateral held by Lenders hereunder, and
execute and deliver to the Grantors such documents (including authorization to
file UCC termination statements) as the Grantors shall reasonably request to
evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Facility Agreement, then
Lenders, at the request and sole expense (to the extent reasonable, documented
and out-of-pocket) of such Grantor, shall execute and deliver to such Grantor
all releases or other documents reasonably necessary or desirable for the
release of the Liens created hereby on such Collateral. At the request and sole
expense (to the extent reasonable, documented and out-of-pocket) of AHI, a
Grantor shall be released from its obligations hereunder in the event that all
the equity interests of such Grantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Facility Agreement; provided that
AHI shall have delivered to Lenders, with reasonable notice prior to the date of
the proposed release, a written request for release identifying the relevant
Grantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and estimated expenses in connection therewith,
together with a certification by AHI stating that such transaction is in
compliance with the Facility Agreement and the other Loan Documents.

7.18 Obligations and Liens Absolute and Unconditional. Each Grantor and each
Guarantor understands and agrees that the obligations of each Grantor under this
Agreement shall be construed as continuing, absolute and unconditional without
regard to (a) the validity or enforceability of any Loan Document, any of the
Secured Obligations or any other collateral security therefor or guaranty or
right of offset with respect thereto at any time or from time to time held by
Lenders, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Grantor, Guarantor or any other Person against Lenders, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of any Grantor
or Guarantor) which

 

21



--------------------------------------------------------------------------------

constitutes, or might be construed to constitute, an equitable or legal
discharge of any Grantor or Guarantor for the Secured Obligations, in bankruptcy
or in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Grantor or Guarantor, Lenders may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against any other Grantor or
Guarantor or any other Person or against any collateral security or guaranty for
the Secured Obligations or any right of offset with respect thereto, and any
failure by Lenders to make any such demand, to pursue such other rights or
remedies or to collect any payments from any other Grantor or Guarantor or any
other Person or to realize upon any such collateral security or guaranty or to
exercise any such right of offset, or any release of any other Grantor or
Guarantor or any other Person or any such collateral security, guaranty or right
of offset, shall not relieve any Grantor or Guarantor of any obligation or
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of Lenders against any
Grantor or Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

7.19 Reinstatement. In the event that any payment in respect of the Secured
Obligations, or any part thereof, is rescinded, reduced, restored or returned,
the Secured Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

[Signatures Immediately Follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

GRANTORS AND GUARANTORS:    

ALPHATEC HOLDINGS, INC.,

as Grantor

    By:   /s/ Michael O’Neill     Name:   Michael O’Neill     Title:   VP and
CFO

 

ALPHATEC SPINE, INC.,

as Grantor and Guarantor

By:   /s/ Michael O’Neill Name:   Michael O’Neill Title:   VP and CFO

 

ALPHATEC INTERNATIONAL LLC,

as Grantor and Guarantor

By:   /s/ Michael O’Neill Name:   Michael O’Neill Title:   VP and CFO

 

ALPHATEC PACIFIC, INC.,

as Grantor and Guarantor

By:   /s/ Michael O’Neill Name:   Michael O’Neill Title:   VP and CFO



--------------------------------------------------------------------------------

LENDERS:    

DEERFIELD PRIVATE DESIGN

INTERNATIONAL II, L.P.

   

By: Deerfield Mgmt., L.P., General Partner

 

By: J.E. Flynn Capital LLC, General Partner

    By:   /s/ David J. Clark     Name:   David J. Clark     Title:   Authorized
Signatory

 

DEERFIELD PRIVATE DESIGN FUND II, L.P.

 

By: Deerfield Mgmt., L.P., General Partner

 

By: J.E. Flynn Capital LLC, General Partner

By:   /s/ David J. Clark Name:   David J. Clark Title:   Authorized Signatory

 

DEERFIELD SPECIAL SITUATIONS, L.P.

 

By: Deerfield Mgmt., L.P., General Partner

 

By: J.E. Flynn Capital LLC, General Partner

By:   /s/ David J. Clark Name:   David J. Clark Title:   Authorized Signatory

 

DEERFIELD SPECIAL SITUATIONS

INTERNATIONAL MASTER FUND, L.P.

 

By: Deerfield Mgmt., L.P., General Partner

 

By: J.E. Flynn Capital LLC, General Partner

By:   /s/ David J. Clark Name:   David J. Clark Title:   Authorized Signatory

 

2



--------------------------------------------------------------------------------

AGENT:     DEERFIELD MGMT., L.P.     By: J.E. Flynn Capital LLC, General Partner
    By:   /s/ David J. Clark     Name:   David J. Clark     Title:   Authorized
Signatory



--------------------------------------------------------------------------------

ANNEX I

FORM OF JOINDER TO GUARANTY AND SECURITY AGREEMENT

This JOINDER AGREEMENT (this “Agreement”) dated as of [            ], 20[__] is
executed by the undersigned for the benefit of                     , as lenders
(the “Lenders”) in connection with that certain Guaranty and Security Agreement
dated as of March 17, 2014 among the Grantors party thereto and Lenders (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement”). Capitalized terms not otherwise defined
herein are being used herein as defined in the Guaranty and Security Agreement.

Each Person signatory hereto is required to execute this Agreement pursuant to
Section 7.16 of the Guaranty and Security Agreement.

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each such Person
hereby agrees as follows:

1. Each such Person assumes all the obligations of a Grantor and a Guarantor
under the Guaranty and Security Agreement and agrees that such person or entity
is a Grantor and a Guarantor and bound as a Grantor and a Guarantor under the
terms of the Guaranty and Security Agreement, as if it had been an original
signatory to such agreement. In furtherance of the foregoing, such Person hereby
assigns, pledges and grants to Lenders and (to the extent provided therein) its
Affiliates, a security interest in all of its right, title and interest in and
to the Collateral (other than Excluded Property) owned thereby to secure the
Secured Obligations.

2. Schedules 1, 2, 3, 4, 5, 6 and 7 of the Guaranty and Security Agreement are
hereby amended to add the information relating to each such Person set out on
Schedules 1, 2, 3, 4, 5, 6 and 7 respectively, hereof. Each such Person hereby
makes to Lenders the representations and warranties set forth in the Guaranty
and Security Agreement applicable to such Person and the applicable Collateral
and confirms that such representations and warranties are true and correct in
all material respects (without duplication of any materiality qualifier) as of
the date hereof after giving effect to such amendment to such Schedules (except
to the extent stated to relate to a specific earlier date).

3. In furtherance of its obligations under Section 5.2 of the Guaranty and
Security Agreement, each such Person agrees to deliver to Lenders appropriately
complete UCC financing statements naming such person or entity as debtor and
Lenders as secured party, and describing its Collateral and such other
documentation as Lenders (or its successors or assigns) may require to evidence,
protect and perfect the Liens created by the Guaranty and Security Agreement, as
modified hereby. Each such Person acknowledges the authorizations given to
Lenders under the Section 5.9 of the Guaranty and Security Agreement and
otherwise.

4. Each such Person’s address for notices under the Guaranty and Security
Agreement shall be the address of the Borrower set forth in the Facility
Agreement and each such Person hereby appoints the Borrower as its agent to
receive notices hereunder.

5. Lenders acknowledge that upon the effectiveness of this Agreement, the
undersigned shall have the rights of a Grantor and Guarantor under the Guaranty
and Security Agreement.

6. This Agreement shall be deemed to be part of, and a modification to, the
Guaranty and Security Agreement and shall be governed by all the terms and
provisions of the Guaranty and Security Agreement, with respect to the
modifications intended to be made to such agreement, which terms are



--------------------------------------------------------------------------------

incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity. Each such Person hereby waives
notice of Lenders’ acceptance of this Agreement. Each such Person will deliver
an executed original of this Agreement to Lenders.

[add signature block for each new Grantor]

 

Acknowledged and agreed to as of the year and date first written above:

 

LENDERS:

  By:     Name:     Title:    

 

2